Case: 17-12418   Date Filed: 01/29/2018   Page: 1 of 11


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12418
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:93-cr-00567-DTKH-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JORGE ELIECER BUENO-SIERRA,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 29, 2018)

Before JILL PRYOR, HULL and FAY, Circuit Judges.

PER CURIAM:
              Case: 17-12418     Date Filed: 01/29/2018   Page: 2 of 11


      Jorge Bueno-Sierra, a federal prisoner proceeding pro se, appeals the district

court’s denials of his motions, filed under Federal Rule of Civil Procedure 60(b)(6)

and (d)(3), seeking relief from the district court’s judgment denying Bueno-

Sierra’s initial 28 U.S.C. § 2255 motion to vacate his sentence. After review, we

vacate the district court’s orders denying the Rule 60 motions and remand for the

district court to dismiss them as unauthorized successive § 2255 motions.

                                 I. BACKGROUND

A.    Conviction, Sentence, and Direct Appeal

      In 1994, a jury convicted Bueno-Sierra on these four counts relating to a

scheme to import cocaine from Colombia to the United States: (1) conspiracy to

import cocaine into the United States, in violation of 21 U.S.C. §§ 952(a) and 963;

(2) conspiracy to possess with intent to distribute cocaine, in violation of 21 U.S.C.

§§ 841(a)(1) and 846; (3) importation of cocaine into the United States, in

violation of 21 U.S.C. §§ 952(a), 960(a)(1) and (b), and 18 U.S.C. § 2; and

(4) possession with intent to distribute cocaine, in violation of 21 U.S.C.

§ 841(a)(1) and 18 U.S.C. § 2.

      At sentencing, it was not disputed that Bueno-Sierra’s importation scheme

involved approximately 467 kilograms of cocaine, which resulted in a base offense

level of 38 under the Sentencing Guidelines. The district court applied a four-level

leadership-role increase under U.S.S.G. § 3B1.1, in the calculation of Buneo-


                                          2
              Case: 17-12418     Date Filed: 01/29/2018    Page: 3 of 11


Sierra’s total offense level of 42 and guidelines range of 360 months’ to life

imprisonment. The district court imposed concurrent life terms on each count.

      Bueno-Sierra filed a direct appeal challenging, inter alia, his leadership-role

increase in the offense level used in his guidelines calculations. In 1996, this Court

affirmed Bueno-Sierra’s convictions and sentences. See United States v. Bueno-

Sierra, 99 F.3d 375 (11th Cir. 1996). As to Bueno-Sierra’s role increase, this Court

concluded, based on the record and “Bueno-Sierra’s extensive role in coordinating

every aspect of this [cocaine importation] transaction,” that the district court did

not clearly err. Id. at 380.

B.    First § 2255 Motion in 1998

      In 1998, Bueno-Sierra filed his first § 2255 motion, arguing, among other

things, that he had received ineffective assistance of counsel when his trial attorney

failed to request an interpreter to sit at the defense table and assist Bueno-Sierra at

trial because Bueno-Sierra spoke only Spanish and his trial attorney spoke only

English and that the district court abused its discretion by failing to appoint an

interpreter sua sponte.

      In 2000, the district court denied Bueno-Sierra’s § 2255 motion on the

merits. The district court noted that court interpreters were present throughout the

proceedings and could have been used for communications with trial counsel. The

district court noted that Bueno-Sierra had raised a similar claim on direct appeal


                                           3
               Case: 17-12418        Date Filed: 01/29/2018      Page: 4 of 11


and lost and concluded that “[t]o the extent that Bueno-Sierra’s present claim is

phrased differently and not procedurally barred, it is plainly without merit.”

Bueno-Sierra’s appeal in his first § 2255 case ultimately was dismissed for want of

prosecution because he failed to pay the required docketing and filing fees.1

C.     Second § 2255 Motion in 2016

       In 2016, Bueno-Sierra filed a pro se pleading entitled “Holloway

Letter/Motion/Request,” in which he argued that he had been rehabilitated while

incarcerated and asked the district court to use its discretion to release him. The

district court construed the pleading as a § 2255 motion and dismissed it for lack of

jurisdiction as an unauthorized second or successive § 2255 motion.

D.     Rule 60 Motions in 2017

       On April 17, 2017, Bueno-Sierra filed a pro se motion for relief from the

judgment under Rule 60(d)(3). Bueno-Sierra’s Rule 60(d)(3) motion did not

identify from which judgment or order he was seeking relief. In the Rule 60(d)(3)

motion, Bueno-Sierra argued that the district court “committed fraud” on the court

by imposing the four-level leadership role increase in his guidelines calculations at


       1
         In 2015, Bueno-Sierra filed a motion to reduce his sentence, pursuant to 18 U.S.C.
§ 3582(c)(2), based on Amendment 782 to the Sentencing Guidelines. Amendment 782 lowered
the base offense levels for most, but not all, cocaine offenses. See. U.S.S.G. app. C, amend. 782
(2014). The district court denied Bueno-Sierra’s § 3582(c)(2) motion because, given the
undisputed large amount of cocaine involved in Bueno-Sierra’s importation scheme, his base
offense level of 38 and resulting guidelines range of 360 months to life remained the same after
Amendment 782. On appeal, this Court affirmed the district court. See United States v. Bueno-
Sierra, 632 F. App’x 605 (11th Cir. 2016).
                                                4
                Case: 17-12418        Date Filed: 01/29/2018       Page: 5 of 11


sentencing, by failing to provide an interpreter, and by forcing Bueno-Sierra to

continue to be represented by trial counsel after there was a complete breakdown in

communication between Bueno-Sierra and trial counsel that lead to a conflict of

interest. Bueno-Sierra also contended that the district court should have held an

evidentiary hearing on his ineffective assistance of counsel claim raised in his first

§ 2255 motion filed in 1998.

       On April 24, 2017, the district court summarily denied Bueno-Sierra’s Rule

60(d)(3) motion in a paperless order.

       On May 8, 2017, Bueno-Sierra filed a second pro se motion for relief from

the judgment, this time under Rule 60(b)(6). Bueno-Sierra’s Rule 60(b)(6) motion

reiterated the fraud-on-the-court arguments made in his Rule 60(d)(3) motion and

argued that the district court had erred in denying his Rule 60(d)(3) motion.

Bueno-Sierra also argued that the district court erred by failing to conduct an

evidentiary hearing on his first § 2255 motion and that his trial counsel had a

conflict of interest that prevented Bueno-Sierra from receiving effective

assistance.2

       On May 10, 2017, the district court summarily denied Bueno-Sierra’s Rule

60(b)(6) motion in a paperless order.

       2
         The precise nature of this alleged conflict of interest is not clear but relates to Bueno-
Sierra’s assertion that an unidentified third party retained Bueno-Sierra’s trial counsel to
represent him and that Bueno-Sierra allegedly could not communicate with his English-speaking
trial counsel during the trial.
                                                 5
              Case: 17-12418     Date Filed: 01/29/2018    Page: 6 of 11


                                  II. DISCUSSION

      On appeal, Bueno-Sierra argues that the district court abused its discretion

by denying his Rule 60 motions. Because we conclude that these motions were

unauthorized successive § 2255 motions, we do not reach the merits of Bueno-

Sierra’s Rule 60 motions. Rather, we conclude that the district court lacked subject

matter jurisdiction to deny the Rule 60 motions and remand for the district court to

dismiss them instead.

A.    General Principles

      We review for abuse of discretion a district court’s denial of a motion under

either Rule 60(b)(6) or (d)(3). See Galbert v. W. Caribbean Airways, 715 F.3d
1290, 1294 (11th Cir. 2013) (Rule 60(b)(6)); Booker v. Dugger, 825 F.2d 281, 285

n.10 (11th Cir. 1987) (former Rule 60(b) now found in Rule 60(d)(3)). We review

de novo whether the district court had subject-matter jurisdiction over a Rule 60

motion and whether we have jurisdiction to review the denial of a motion.

Williams v. Chatman, 510 F.3d 1290, 1293 (11th Cir. 2007).

      Rule 60(b)(1) through (5) permits a district court to set aside an otherwise

final judgment on a number of specific grounds, such as mistake, newly discovered

evidence, an opposing party’s fraud, or a void or satisfied judgment. See Fed. R.

Civ. P. 60(b)(1)-(5). Rule 60(b)(6), the catch-all provision, authorizes a judgment

to be set aside for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6).


                                           6
              Case: 17-12418     Date Filed: 01/29/2018    Page: 7 of 11


Rule 60(d)(3) provides that Rule 60 does not limit a district court’s power to “set

aside a judgment for fraud on the court.” See Fed. R. Civ. P. 60(d)(3).

      Generally, a federal prisoner collaterally attacking his conviction or sentence

must do so by filing a § 2255 motion. Sawyer v. Holder, 326 F.3d 1363, 1365

(11th Cir. 2003). A prisoner who has previously filed a § 2255 motion must apply

for and receive permission from this Court before filing a successive § 2255

motion in the district court. 28 U.S.C. § 2244(a), (b)(3), 2255(h). Without

authorization from this Court, the district court lacks jurisdiction to consider a

second or successive § 2255 motion. Farris v. United States, 333 F.3d 1211, 1216

(11th Cir. 2003).

      A Rule 60(b) motion cannot be used to circumvent the prohibition on filing

unauthorized successive post-conviction challenges. See Gonzalez v. Crosby, 545
U.S. 524, 530-32, 125 S. Ct. 2641, 2647-48 (2005) (addressing a 28 U.S.C. § 2254

petition); Franqui v. Florida, 638 F.3d 1368, 1371-73 (11th Cir. 2011) (applying

Gonzalez to a § 2255 motion). A Rule 60(b) motion from a denial of a § 2255

motion is considered a successive motion if it “seeks to add a new ground for

relief” or “attacks the federal court’s previous resolution of a claim on the merits.”

Gonzalez, 545 U.S. at 532, 125 S. Ct. at 2648. However, a Rule 60(b) motion is

permissible if neither the motion nor the judgment from which it seeks relief

substantively addressed federal grounds for setting aside the movant’s conviction.


                                           7
                Case: 17-12418        Date Filed: 01/29/2018       Page: 8 of 11


Id. at 533, 125 S. Ct. at 2648. For example, a Rule 60(b) motion is proper if it: (1)

asserts that a federal court’s previous ruling that precluded a merits determination

was in error; or (2) attacks a defect in the federal proceeding’s integrity, such as

fraud on the court. See id. at 532-35 & nn.4-5, 125 S. Ct. at 2648-50 & nn.4-5.

       This Court has recognized that a Rule 60 motion alleging that there was

fraud upon the federal court that led to the denial of a § 2255 motion should not be

treated as a second or successive under 28 U.S.C. § 2244(b)(4). Gonzalez v. Sec’y

for the Dep’t of Corrs., 366 F.3d 1253, 1262, 1278 (11th Cir. 2004) (en banc)

(addressing a state prisoner’s § 2254 petition alleging fraud on the court under

Rule 60(b)(3), but explaining that its holding applied equally to federal prisoners’

§ 2255 motions), aff’d sub. nom. Gonzalez v. Crosby, 545 U.S. 524, 125 S. Ct.
2641 (addressing a different state prisoner’s claim unrelated to Rule 60(b)(3)). 3

However, this exception applies only to allegations of fraud on the federal habeas

court, not to allegations of fraud in the trial court of conviction. See id. at 1284-85;

see also Gonzalez, 545 U.S. at 532 n.5, 125 S. Ct. at 2648 n.5 (citing as an example

of a defect in the integrity of the federal habeas proceedings a “[f]raud on the

federal habeas court”).

       3
         When this Court decided Gonzalez, Rule 60(b) contained a “savings clause” that
provided, inter alia, that the rule did not limit a court’s power to entertain an independent action
to set aside a judgment for fraud upon the court. See Fed. R. Civ. P. 60(b) (2006). In 2007, Rule
60 was amended and the savings clause was moved to new subsection (d)(3). See Fed. R. Civ. P.
60(d)(3) (2007). Thus, a fraud-on-the-court claim can be brought as an independent action
preserved by Rule 60(d)(3) or as a claim under Rule 60(b)(3) if it involves fraud by an opposing
party.
                                                 8
                Case: 17-12418       Date Filed: 01/29/2018       Page: 9 of 11


B.     Bueno-Sierra’s Rule 60 Motions

       Both of Bueno-Sierra’s motions, although couched in terms of Rule 60 and a

fraud on the court, are more properly regarded as second or successive § 2255

motions. Bueno-Sierra’s motions sought to raise new substantive claims—namely,

that his leadership-role increase in his offense level at sentencing was improper,

that he received ineffective assistance of counsel during trial based on a conflict of

interest, and that the district court erred by failing to appoint an interpreter to assist

Bueno-Sierra at trial. Bueno-Sierra’s motions also attacked the district court’s

previous merits resolution of his ineffective-assistance interpreter claim in his first

§ 2255 motion.4

       Bueno-Sierra argues that his Rule 60 motions were not successive § 2255

motions because they raised a procedural claim—the failure to hold an evidentiary

hearing on his original § 2255 motion—rather than substantive claims. Bueno-

Sierra’s argument ignores the fact that the district court denied Bueno-Sierra’s

ineffective assistance claim as to a Spanish interpreter because it was “plainly

without merit.” In other words, the district court concluded that Bueno-Sierra was

not entitled to relief based on his § 2255 motion and that the record obviated the

need for the district court to hold an evidentiary hearing on that issue. See 28

U.S.C. § 2255(b); Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015)

       4
        We note that the district court denied this claim in Bueno-Sierra’s first § 2255 motion
both because it was procedurally barred and because it was “plainly without merit.”
                                                9
             Case: 17-12418      Date Filed: 01/29/2018    Page: 10 of 11


(explaining that the district court need not grant an evidentiary hearing in a § 2255

proceeding where the motion and the record conclusively show that the prisoner is

not entitled to relief). To challenge the district court’s decision not to hold an

evidentiary hearing, Bueno-Sierra necessarily would have to challenge the

conclusion that his claims were “plainly without merit” based on his § 2255 motion

and the record. Thus, Bueno-Sierra’s evidentiary-hearing challenge was

substantive, not procedural.

      To the extent Bueno-Sierra sought to fit his claims within the fraud

exception, his Rule 60 motions alleged fraud that was committed at trial and

sentencing, not fraud perpetrated upon the federal court that denied his first § 2255

motion. Thus, under our precedent, Bueno-Sierra’s Rule 60 motions could not fall

within the fraud exception to 28 U.S.C. § 2244(b)’s requirements. See Gonzalez,
366 F.3d at 1284-85.

      In any event, Bueno-Sierra’s mere labeling of his claims as alleging fraud on

the court, while actually arguing that the court—whether the trial court or the

§ 2255 court—erred in its legal determinations, was insufficient to raise an

independent claim of fraud on the court that would not qualify as an unauthorized

successive § 2255 motion. See Booker, 825 F.2d at 283-85 (stating that

conclusory allegations of fraud without clear and convincing probative facts

supporting the claim do not serve to raise the issue of the existence of fraud).


                                          10
               Case: 17-12418       Date Filed: 01/29/2018       Page: 11 of 11


Moreover, the “fraud” Bueno-Sierra alleged in his motions falls far short of the

fraud needed to make a Rule 60(d)(3) fraud-on-the-court claim. See Rozier v. Ford

Motor Co., 573 F.2d 1332, 1338 (5th Cir. 1978) (explaining that fraud on the court

involves “only the most egregious misconduct, such as bribery of a judge or

members of a jury, or the fabrication of evidence by a party in which the attorney

is implicated” (internal quotation marks omitted)).5

       Because Bueno-Sierra was attempting to raise new claims, and to relitigate

previous claims, that challenge the validity of his convictions and sentence, Bueno-

Sierra was required to ask this Court to authorize the district court to consider a

successive § 2255 motion. See 28 U.S.C. § 2244(b)(3)(A). Without such

authorization, the district court lacked subject matter jurisdiction to consider either

of Bueno-Sierra’s Rule 60 motions. See Farris, 333 F.3d at 1216. Accordingly,

the district court was without jurisdiction to deny Bueno-Sierra’s Rule 60 motions.

We therefore vacate the district court’s April 24, 2017 order denying Bueno-

Sierra’s Rule 60(d)(3) motion and its May 10, 2017 order denying Bueno-Sierra’s

Rule 60(b)(6) motion and remand the case to the district court with instructions to

dismiss these two Rule 60 motions for lack of subject matter jurisdiction.

       VACATED and REMANDED.


       5
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit decided before
October 1, 1981.
                                               11